Citation Nr: 0400355	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
Meniere's disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for Meniere's disease.  He responded with a May 2002 Notice 
of Disagreement, and was sent an August 2002 Statement of the 
Case by the RO.  He then filed a December 2002 VA Form 9, 
perfecting his appeal of this issue.  In September 2002, the 
veteran testified at a personal hearing at the RO.  

On his December 2002 VA Form 9, the veteran requested a 
personal hearing before a member of the Board seated at the 
RO.  Such a hearing was scheduled for October 2003, and the 
veteran was so informed in August 2003.  However, he failed 
to report for his scheduled hearing, and to date has offered 
no explanation for his absence.  Therefore, his claim will be 
considered as if his hearing request had been withdrawn.  See 
38 C.F.R. § 20.704 (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In an August 1995 rating decision, the RO denied the 
veteran's claim for service connection for Meniere's disease; 
the veteran was so informed by letter that same month and he 
did not file a timely appeal of this decision.  

3.  The evidence submitted since the RO's 1995 denial of the 
veteran's claim for service connection for Meniere's disease 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.  


CONCLUSIONS OF LAW

1.  The August 1995 unappealed rating decision denying the 
veteran's claim for service connection for Meniere's disease 
is final, and may only be reopened based on the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the RO's 1995 decision is not 
new and material with respect to the claim for service 
connection for Meniere's disease and the claim for that 
benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case, the Supplemental Statement of the 
Case, and May 2001 RO letter to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in Augusta, GA, and these records were 
obtained.  Private medical records have also been obtained 
from W.H.M., M.D., University Hospital Speech and Hearing 
Center, and the Southern Otologic Clinic.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeal is ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 
16, 2003).  In the present case, the appellant was first sent 
a letter in May 2001 detailing the evidence that was 
necessary to substantiate his claim.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

In an August 1995 rating decision, the veteran was denied 
service connection for Meniere's disease, and he was so 
informed by letter that same month.  The RO found that while 
competent medical evidence had been submitted of a current 
diagnosis of Meniere's disease, there was no evidence that 
such a disability was incurred in or aggravated by military 
service.  The veteran did not initiate a timely appeal of 
this decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Subsequent to the RO's 1995 denial, the veteran has submitted 
private and VA medical treatment records, as well as his own 
contentions, to support his application to reopen his service 
connection claim for Meniere's disease.  For the reasons to 
be discussed below, this evidence is not new and material, 
and his application to reopen must be denied.  

Considering first the veteran's VA treatment records, these 
records confirm post-service treatment for Meniere's disease 
and the symptoms thereof.  However, the VA medical records 
dated prior to 1995 have already been considered by the RO 
with respect to its 1995 decision; thus, copies of those 
records do not constitute new evidence.  More recent VA 
treatment records are new, in that they were not of record at 
the time of the prior final denial but, by merely confirming 
a current diagnosis of Meniere's disease, are cumulative and 
redundant of evidence already of record.  None of the 
submitted VA medical records suggest the onset of this 
disability during military service.  Thus, the veteran's VA 
treatment records are not new and material, and may not be 
used to reopen his service connection claim.  

Private medical records have also been obtained from W.H.M., 
M.D., University Hospital Speech and Hearing Center, and the 
Southern Otologic Clinic.  Generally, these records only 
confirm the veteran's current diagnoses of bilateral hearing 
loss, tinnitus, and Meniere's disease.  A December 1993 
statement from W.H.M., M.D., indicated Dr. M. has treated the 
veteran since November 1993 for Meniere's disease.  Dr. M. 
stated that "[the veteran] reported to me that since the 
1970's, he has had episodes of true whirling vertigo 
associated with hyperacusis, tinnitus, and hearing loss."  
Lay assertions, merely transcribed by a medical expert, do 
not amount to new and material evidence.  See Leshore v. 
Brown, 8 Vet. App. 406 (1995).  Because, in the present case, 
Dr. M.'s statement regarding the onset of the veteran's 
symptoms in the 1970's is merely a reflection of the 
veteran's own lay assertions, it does not qualify as new and 
material evidence; moreover, the veteran claimed that he 
developed Meniere's disease in service in support of his 
claim that was denied in 1995.  

Another March 2001 statement from Dr. M. confirms that the 
doctor has been treating the veteran for episodic vertigo and 
dizziness, symptomatic of Meniere's disease, since 1993, but 
does not suggest the onset of this disability prior to 1993.  
Treatment records from the Southern Otologic Clinic also 
confirm a current diagnosis of Meniere's disease, but do not 
a date of onset for this disability, and treatment records 
from the University Hospital Speech and Hearing Center note 
only diagnoses of tinnitus and hearing loss.  Because the 
private medical evidence added to the record only confirms a 
current diagnosis of Meniere's disease, but does not suggest 
that the onset of this disability was in service, this 
evidence is cumulative and redundant of evidence already of 
record at the time of the prior denial.  Therefore, it is not 
new and material, and cannot be used to reopen the veteran's 
claim.  

Finally, the veteran has offered his own assertions that his 
Meniere's disease began during military service.  However, 
the veteran's lay assertions regarding medical causation and 
etiology do not constitute new and material evidence.  Moray 
v. Brown, 5 Vet. App. 211,214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for Meniere's disease.  In the absence of 
any new and material evidence, his application to reopen must 
be denied.  


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen his service connection 
claim for Meniere's disease is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



